124 F.3d 213
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Julio GARCIA-VENEGAS, Defendant-Appellant.
No. 96-10463.
United States Court of Appeals, Ninth Circuit.
Submitted September 8, 1997.**Decided September 12, 1997.

Appeal from the United States District Court for the District of Nevada, No. CR-96-00026-01-HDM;  Howard D. McKibben, District Judge, Presiding.
Before:  HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Julio Garcia-Venegas appeals his 30-month sentence following his guilty plea to unlawful possession of a firearm in violation of 18 U.S.C. §§ 922(g)(5) and 924(a)(2), and illegal reentry by a deported alien in violation of 8 U.S.C. § 1326(a)(2).  We have jurisdiction, see 28 U.S.C. § 1291, and we affirm.


3
Garcia-Venegas contends that the district court erred by not grouping his two convictions under U.S.S.G. § 3D1.2 as "closely related" offenses.  We disagree.


4
We review de novo the district court's decision regarding the grouping of offenses.  See United States v. Hines, 26 F.3d 1469, 1474 (9th Cir.1994).  Closely related counts involve "substantially the same harm."   See U.S.S.G. § 3D1.2 (1996).  When the offenses are victimless crimes, the grouping decision must focus on the nature of the interest invaded by each group.  See United States v. Barron-Rivera, 922 F.2d 549, 554-55 (9th Cir.1991).  "Section 922(g) protects society against those determined unqualified to possess firearms, while 8 U.S.C. § 1326 is designed to effectively enforce the immigration laws."  Id. at 555 (citations omitted).  Accordingly, the district court properly refused to group these offenses.  See id.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3